 
 
I 
108th CONGRESS
2d Session
H. R. 4235 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2004 
Mr. Frost (for himself, Mr. Ackerman, Mr. Waxman, Ms. Schakowsky, and Mr. Lantos) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To allow the export or other provision of oil to Israel. 
 
 
1.Energy security of Israel 
(a)In generalNotwithstanding any other provision of law, the President may export oil to, or secure oil for, any country pursuant to a bilateral international oil supply agreement entered into by the United States with such country before June 25, 1979, or to any country pursuant to the International Emergency Oil Sharing Plan of the International Energy Agency.  
(b)Memorandum of agreementThe following agreements shall be deemed to have entered into force by operation of law and shall be deemed to have no termination date: 
(1)The agreement entitled Agreement amending and extending the memorandum of agreement of June 22, 1979, entered into force November 13, 1994 (TIAS 12580).  
(2)The agreement entitled Agreement amending the contingency implementing arrangements of October 17, 1980, entered into force June 27, 1995 (TIAS 12670).  
 
